805 F.2d 1035
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry MILLS, Plaintiff-Appellant,v.Charles ANDERSON;  Perry Johnson, Defendants-Appellees.
No. 86-1517.
United States Court of Appeals, Sixth Circuit.
Oct. 29, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
On August 22, 1986, this Court entered an order directing the appellant to show cause why his appeal should not be dismissed for lack of jurisdiction due to a late filed notice of appeal.  Appellant has failed to respond.


2
It appears from the record that on February 8, 1985, the district court dismissed the habeas corpus action.  Reinstatement was sought on February 19, 1985, and denied on January 16, 1986.  The notice of appeal filed on May 5, 1986, was 76 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.